EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report ofEarth Dragon Resources Inc.(the "Company") on Form 10-Q for the quarter ended November 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I,Thomas William HardmanChief Executive Officer of the Company and Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 19, 2011 By: _/s/ Thomas William Hardman Thomas William Hardman President, Chief Executive Officer and principal executive officer Chief Financial Officer, principal financial officer and principal accounting officer
